Citation Nr: 9919860	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-31 385	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin condition, 
variously claimed as tinea pedis and onychomycosis of the 
feet, dermatitis of the legs and right forearm, cysts of the 
face and back, and chloracne, to include as due to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1974.  His appeal ensues from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  The Board of Veterans' 
Appeals (Board) remanded this claim to the RO for additional 
development in April 1996.  


FINDINGS OF FACT

1.  The veteran does not have a disease for which service 
connection may be presumed due to Agent Orange exposure.

2.  There is no medical evidence establishing that any skin 
condition with which the veteran has been diagnosed is 
etiologically related, by incurrence or aggravation, to the 
veteran's period of active military service, including his 
exposure to Agent Orange.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
condition, variously claimed as tinea pedis and onychomycosis 
of the feet, dermatitis of the legs and right forearm, cysts 
of the face and back, and chloracne, to include as due to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a skin disorder that has been variously 
diagnosed because it developed as a result of active duty, 
when he was exposed to Agent Orange.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service in the active military.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question for the Board, however, is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Epps. v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Id.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

Alternatively, the veteran may establish a well-grounded 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that he had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent medical evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e).  For service connection to 
be granted for one of these diseases, it must manifest to a 
degree of 10 percent within one year after the last date of 
exposure to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii).  A veteran who has one of these 
diseases, and who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era will be presumed to have been exposed during such service 
to Agent Orange unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the presumption of inservice herbicide exposure applies only 
in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  Therefore, if 
a claimant is unable to utilize the presumptive provisions of 
the applicable regulation to establish service connection, he 
must provide evidence that he:  (1) was exposed to Agent 
Orange in service; and (2) that his peripheral neuropathy is 
related to such exposure.

In this case, it is unquestionable that the veteran currently 
has a skin disorder.  VA outpatient treatment records and 
clinical notes, and private medical evidence reflect that the 
veteran was first seen for skin problems in 1981.  In June 
1981, the veteran was seen for treatment of a scalp cyst of 
one month's duration and for a back cyst.  They also refect 
that, since then, he has received regular treatment for skin 
problems that have been diagnosed as epidermoid and sebaceous 
cysts of the scalp, back, face, upper arms and groin; 
folliculitis of the buttocks and back; dermatophytosis and 
tinea pedis of the feet; onychomycosis of the toenails; 
dermatitis of the legs and forearms; cystic lesions of the 
face; probable seborrheic hyperplasia of the left temple; 
fibrous papules; and neurofibroma.  At a hearing held at the 
RO in February 1995, the veteran testified that his family 
physician, Dr. Rosso, diagnosed chloracne in 1975, less than 
one year after discharge.  The Board notes that the record 
contains numerous records and statements relating to 
treatment of the veteran by Dr. Rosso beginning in 1975 and 
none of these records confirm the veteran's allegation.  

In August 1996, the VA gave notice that the Secretary of the 
VA, under the authority granted by the Agent Orange Act of 
1991, had determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era was not warranted for numerous 
conditions, including any condition for which the Secretary 
had not specifically determined a presumption of service 
connection was authorized.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442 
(1996).  The Secretary has not authorized presumptive service 
connection for any of the skin conditions with which the 
veteran has been diagnosed; accordingly, service connection 
cannot be presumed for the veteran's skin disorder, however 
described.  That notwithstanding, the veteran may, based upon 
general service connection principles outlined above, still 
endeavor to present a well-grounded claim for service 
connection for a skin disorder without the use of regulatory 
presumptions.

Service medical records disclose that the veteran was seen 
for skin problems and a leg burn during active service, as 
alleged.  On pre-induction examination in July 1968, an 
examining physician noted that the veteran had tinea pedis.  
In September 1969, the veteran presented with a rash of the 
trunk and arms, and a small ulcer was noted under the right 
axilla; although there is a notation that such might have 
been the result of a bite, a definitive diagnosis does not 
appear to have been rendered.  In March 1970, he was treated 
for a second degree burn to the right leg caused by a 
chemical cleansing solution.  In March and April 1973, he was 
seen for another rash on the instep of his left foot; a rash 
of unknown etiology was diagnosed.  In April 1974, the 
veteran complained of a left leg rash; no diagnosis was 
rendered.  On yearly, periodic and separation examinations in 
March 1972, November 1973, and June 1974, no skin 
abnormalities were reported by the veteran or noted by the 
examining physician.

At his February 1995 hearing, the veteran testified that his 
documented in-service skin problems continued to necessitate 
treatment beginning immediately after discharge.  However, 
during VA examinations in December 1974, April 1975, and 
April 1977, the veteran made no mention of any skin problems.  
Moreover, during a January 1988 Agent Orange evaluation (the 
report of which was obtained in response to the Board's April 
1998 Remand, and may be incomplete), no skin complaints were 
recorded.   

The Board does not dispute that the veteran was seen for skin 
problems during active service and that he has a skin 
disorder at present.  However, there is no evidence of 
record, beyond the veteran's contentions, establishing that 
his current tinea pedis was aggravated in service or 
etiologically linking his other skin disorders to the 
documented in-service complaints, the leg burn, Agent Orange, 
or otherwise, to his period of active service.  As the 
veteran lacks medical training and expertise, his 
contentions, alone, are insufficient to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  The Board observes that there are 
no records of skin treatment dated between November 1974, 
when the veteran was discharged, and June 1981.  However, 
even accepting the veteran's assertions of continuity of 
symptomatology relating to his skin since service for 
purposes of determining whether a well-grounded claim has 
been presented, there is no medical opinion linking the 
veteran's current skin disorder to any continuity of 
symptomatology exhibited after discharge.  Savage, 10 Vet. 
App. at 495.

The veteran does not have a disease for which service 
connection may be presumed due to Agent Orange exposure, and 
there is no medical evidence establishing that any skin 
condition with which he has been diagnosed is etiologically 
related, by incurrence or aggravation, to his period of 
active military service.  Therefore, his claim is not well 
grounded.  Inasmuch as the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim, the VA is under no duty to assist him in developing 
the facts pertinent to his claim.  See Epps, 126 F.3d at 
1468.  However, to the extent that the treatment records 
relating to treatment of the veteran by Dr. Rosso which have 
been associated with the evidence of record do not include a 
diagnosis of chloracne made within one year of the veteran's 
discharge as claimed by the veteran and the veteran has not 
submitted such records when given the opportunity, the 
veteran is hereby notified, pursuant to 38 U.S.C.A. § 5103(a) 
and McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997), that these records may be sufficient to well ground 
his claim in the future.  The Board believes that this 
decision clearly explains to the veteran why his current 
attempt to well ground his claim fails.

The Board recognizes that the veteran's claim was denied by 
the RO on the merits, rather than as not well grounded.  The 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, the veteran is not prejudiced by the manner in 
which the Board has disposed of his claim.



ORDER

The claim of entitlement to service connection for a skin 
condition, variously claimed as tinea pedis and onychomycosis 
of the feet, dermatitis of the legs and right forearm, cysts 
of the face and back, and chloracne, to include as due to 
exposure to Agent Orange, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

